Citation Nr: 9935399	
Decision Date: 12/21/99    Archive Date: 12/23/99

DOCKET NO.  98-07 245	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to a higher evaluation for posttraumatic stress 
disorder (PTSD), currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

G. R. Gleeson, Associate Counsel


INTRODUCTION

The veteran served on active military duty from October 1957 
to October 1961 and from February 1966 to February 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in St. 
Louis, Missouri (RO) which, in part, granted service 
connection for PTSD, with an initial evaluation of 10 
percent.


REMAND

The veteran's claim is an appeal of the original assignment 
of a 10 percent disability evaluation, and, as such, the 
claim for a higher evaluation is well grounded.  38 U.S.C.A. 
§ 5107(a); Shipwash v. Brown, 8 Vet. App. 218, 224 (1995).  
Moreover, the severity of the disability at issue is to be 
considered during the entire period from the initial 
assignment of disability rating to the present time.  See 
Fenderson v. West, 12 Vet. App. 119, 126 (1999).  As the 
claim is well grounded, VA has a duty to assist the veteran 
in establishing his claim.  See 38 U.S.C.A. § 5107(a).

The veteran had a VA examination in April 1997, at which he 
told the examiner that he had recently sought treatment at 
the Mt. Vernon VA clinic.  The veteran also stated in his 
substantive appeal (VA Form 9), dated in April 1998, that 
there are medical records pertaining to his PTSD from the 
Fayetteville, Arkansas VA Medical Center (VAMC).  It is 
unclear from this statement whether the veteran is referring 
to clinical treatment records or to the examination report.  
In any event, the RO has not attempted to obtain treatment 
records from any VA facilities.

The April 1997 examination report gives a thorough 
description of the veteran's symptomatology, however no 
Global Assessment of Functioning (GAF) score was assigned.  
The veteran was later scheduled for an additional 
examination, however he failed to report to this examination 
on two occasions, without any cause given.  Generally, for an 
increased rating claim, if a veteran fails to report without 
good cause shown to an examination, the claim is denied.  
38 C.F.R. § 3.655(b).  However, in this case, as there may be 
pertinent records that have not been associated with the 
claims file, a REMAND for further development is appropriate.

1.  The RO should contact the veteran and 
ask him to provide the names of all 
medical providers where he has received 
treatment for PTSD or other psychiatric 
symptoms.  The RO should obtain all 
pertinent treatment records, including 
those from the Fayetteville, Arkansas 
VAMC and the Mt. Vernon VA clinic.  All 
records should be associated with the 
claims file.

2.  After completion of the above, the 
veteran should be scheduled for a VA PTSD 
examination.  The examiner is asked to 
describe the veteran's symptoms, 
utilizing the nomenclature of the rating 
criteria set forth at 38 C.F.R. § 4.130, 
Diagnostic Code 9440 (1999), and is also 
asked to assign a GAF score to the 
veteran's current mental/emotional state.

3.  After completion of the above, the RO 
should readjudicate the veteran's claim 
for a higher rating for PTSD.  If the 
decision is adverse to the veteran, both 
he and his representative should be 
furnished with a supplemental statement 
of the case, and provided an appropriate 
amount of time to respond thereto.  The 
case should then be returned to the Board 
for appellate review.


The purpose of this REMAND is to obtain additional 
information, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).



		
	BRUCE KANNEE
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).











